Citation Nr: 0702278	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  04-00 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.

2.  Entitlement to an increased evaluation for tinnitus, 
currently rated as 10 percent disabling.

3.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
October 1969.

This case comes before the Board of Veterans´ Appeal (Board) 
on appeal from a September 2002 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In June 2002, the Board remanded 
the case to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., for further development.


FINDINGS OF FACT

1.  The preponderance of the evidence in this case 
demonstrates that the veteran's PTSD is primarily manifested 
by avoidance of crowds, hypervigilance, estrangement from 
others, distressing recollections or nightmares, depressed 
mood, concentration decline, sleep impairment, social 
withdrawal and anhedonia that results in moderately disabling 
social and occupational impairment.

2.  The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.  

3.  The veteran's hearing loss disability is manifested by a 
puretone threshold average of 62.5 decibels in the right ear 
with speech recognition of 76%, and a puretone threshold 
average of 56.25 decibels in the left ear with speech 
recognition of 84%.  His puretone thresholds are less than 55 
decibels in both ears in the frequencies of 1000 and 2000 
hertz.

4.  The veteran holds a 30 percent rating for service 
connected PTSD, a 10 percent  rating for tinnitus, and a 
noncompensable rating for service connected bilateral hearing 
loss.  He has a combined 40 percent  rating for service 
connected disability.

5.  The veteran's service connected disabilities do not 
preclude him from performing substantially gainful employment 
consistent with his educational and vocational experiences.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§1155 (West 2002); 38 C.F.R. §4.87, Diagnostic Code 6260 
(2002-2005); Smith v. Nicholson, 452 F.3d 1344 (Fed. Cir. 
2006).

3.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, §§ 4.85, 4.86. 4.87, 
Diagnostic Code 6100 (2005).

4.  The criteria for referral to the Director of Compensation 
and Pension for extraschedular consideration of TDIU are 
denied.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321, 4.16(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to increased evaluations for 
his service connected PTSD, hearing loss and tinnitus as well 
as entitlement to TDIU.  A claimant bears the burden to 
present and support a claim of benefits.  38 U.S.C.A. § 
5107(a) (West 2002).  In evaluating claims, the Board shall 
consider all information and lay and medical evidence of 
record.  38 U.S.C.A. § 5107(b) (West 2002).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  Id.  

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  A rating specialist must 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture to accurately represent the elements of 
disability present.  38 C.F.R. § 4.2 (2005).  As such, the 
determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

I.  PTSD

The veteran claims entitlement to a rating in excess of 30 
percent for service connected PTSD.  Historically, he was 
diagnosed with probable history of PTSD and alcohol abuse by 
clinical psychologist Paul S. Deitchman, Ph.D., in January 
1998.  At that time, the veteran reported an inability to 
hold competitive jobs due to psychological difficulties 
including dealing with society in general, dealing with other 
people, and coping with stress.  He had a history of alcohol 
abuse with two arrests due to drinking while under the 
influence (DUI).  He endorsed symptoms of anxiety, tenseness, 
worry, social isolation, depression, saddened feelings, 
sleeping difficulty, variable appetite, feeling like a 
failure and tearfulness.  Following mental status 
examination, the examiner offered the following assessment:

[The veteran] appears to be somewhat 
psychologically vulnerable and reactive.  He 
requires psychological support and perhaps 
psychotropic medication.  He has a longstanding 
problem with alcohol which has functioned as his 
medication to calm himself and allow him to 
forget his problems.  His employability may be 
limited to situations in which he works fairly 
independently, has few interpersonal demands, and 
does not have to engage in a concentrated 
intellectual effort.  He may be employable in 
some situations that fit his psychological state.

In February 1998, the veteran was diagnosed with moderate, 
recurrent major depression without psychotic features and 
given a provisional diagnosis of PTSD by clinical 
psychologist James G. Brown, Ph.D.  At that time, his mental 
status examination was significant for mild to moderate 
agitation and rambling speech with signs of stress such as 
pressured speech, expression of anger, defensiveness and 
argumentativeness.  His demeanor was mildly agitated and 
hypersensitive.  Mild hand and leg tremors were noted.  His 
concentration was mild to moderately impaired and his 
frustration tolerance, insight and judgment were moderately 
impaired.  His work history was sparse characterized by 
problems getting along with others, poor reliability, poor 
task persistence and judgment.  He was provided a Global 
Assessment of Functioning (GAF) score of 50.  Dr. Brown 
opined that the veteran did "not appear capable for working 
full-time due to psychiatric impediments."

In March 1998, James F. Cormier, Ph.D., a psychological 
consultant for the Social Security Administration (SSA), 
determined that the veteran was capable of routine, 
repetitive task performance on a sustained basis.  The 
veteran's functional capacity for social interaction, 
adaptation, memory and sustained concentration were largely 
assessed as "Not Significantly Limited" while his ability 
to work in coordination, accept instructions and get along 
with co-workers was assessed as "Moderately Limited."  His 
restrictions of activities of daily living were assessed as 
"None," his difficulty in maintaining social functioning 
was assessed as "Slight," his deficiencies in concentration 
and task completion were assessed as "Seldom," and his 
episodes of deterioration and decompensation in a work-like 
environment were assessed as "Never."

VA PTSD examination in April 1999 was significant for 
slightly depressed mood and somewhat anxious affect.  The 
veteran was noted to have a history of problems with alcohol.  
He was given a diagnosis of mild, chronic delayed PTSD with a 
GAF score of 70.  The examiner was uncertain the extent that 
alcohol abuse was part and parcel of PTSD.

The veteran filed his claim for an increased rating in June 
2002.  His VA clinic records include a February 2002 
outpatient consultation wherein he presented as well-groomed 
on mental status examination.  His speech, thought content, 
memory, concentration and abstraction ability were deemed 
within normal limits.  He had depressed mood, appropriate 
affect, an organized thought process, ideas of reference and 
an alert level of consciousness.  He was oriented to person, 
place and time.  His insight and judgment were assessed as 
average.

In August 2002, the veteran underwent VA PTSD examination 
with benefit of review of the claims folder.  He reported 
symptoms of experiencing unwanted war memories 3-4 days per 
week, nightmares with early awakening, shaking, crying 
spells, avoidance of war reminders, anhedonia, feelings of 
detachment, numbness, depression, irritability, 
hypervigilance and startle response.  On mental status 
examination, he appeared anxious fidgeting with his hands and 
in his chair.  He was cheerful at times when not discussing 
the war.  He was oriented to person, place and time missing 
the correct date by one day.  He did not exhibit any 
noticeable short-term or long-term memory deficits.  He 
clearly had the capacity to maintain activities of daily 
living.  His speech was clear, coherent and goal-directed.  
He denied symptoms of hallucinations, bizarre delusions, 
paranoia or grandiosity.  His range of affect was within 
normal range as he exhibited tears and laughter at 
appropriate times.  He reported his mood as being sort of 
depressed, and had felt depression 3-4 times per day for 
periods lasting 1-15 minutes.  He described his energy level 
of "pretty good."  He described his appetite as very poor 
that he attributed to conflicts with his father's fiancé.  He 
endorsed some anhedonia, but continued to ride his bike and 
listen to music.  He did not feel good about his self-esteem 
indicating dissatisfaction with his life.  He denied current 
suicidal ideations, but had such thoughts in the recent past.  
He denied experiencing obsessions or compulsions.  He further 
denied acute anxiety or panic attacks.  He was given a 
diagnosis of PTSD, alcohol abuse in partial remission, and 
major depressive disorder by history in partial remission.  
He was assigned a GAF score of 45.  The examiner also 
provided the following impression:

This veteran meets the criteria for posttraumatic 
stress disorder using the CAPS semistructured 
interview and the SCID Symptom Calibrated Scoring 
Rule.  His current problems with functioning 
appear to be primarily attributable to 
posttraumatic stress disorder.  It is unclear, 
however, how much of his alcohol abuse, which the 
veteran asserts is no longer a problem, was due 
to posttraumatic stress disorder.  This veteran 
appears to be competent to manage his financial 
matters.

The veteran underwent additional VA PTSD examination, with 
benefit of review of his claims folder, in August 2005.  He 
reported being unemployed, but doing inside painting work now 
and then with contractors.  He indicated that his employment 
was intermittent because it allowed him to be by himself and 
aided in his finances.  He did not report any specific 
difficulty based on PTSD doing the painting work except that 
it allowed him to work alone and calmed him.  He had not lost 
any work on his intermittent jobs based on his PTSD only.  
His social functioning included living in an unstable 
residence by staying with other people.  He mainly lived with 
his father.  He was not married and had a daughter with whom 
he did not maintain contact.  His main activity was riding 
his bike on a 25-mile trail while listening to music.  He 
used public transportation as he no longer drove.  He did not 
report any current stressors to explain his symptoms other 
than financial.  He had had intermittent relationships with 
women over the years that had not been serious.  He drank at 
least a quart a day when he had money to purchase beer.  He 
had not seen a psychiatrist for a year and eight months when 
his treatment was terminated due to noncompliance with 
medications.  He described his current symptoms as getting 
nervous and not being able to stand being around a lot of 
people.  He was down most of the time and did not want to be 
bothered by others.

On mental status examination, the veteran presented as 
casually dressed with fair hygiene and making variable eye 
contact.  He appeared thin, fidgeted in his seat, and 
perspired during the exam.  His volume of speech rose up and 
down with some inappropriate laughing.  His mood was anxious 
and down.  His affect was more anxious and he intermittently 
laughed inappropriately.  He responded to questions but not 
that directly and being evasive in some responses.  His 
communication was not very articulate in part due to his 
evasiveness rather than a thought disturbance.  There was no 
evidence of thought content disturbance and no delusional 
content emerged.  He had suicidal ideations but no plan.  He 
was not homicidal.  He did not appear to report auditory 
hallucinations based on psychosis.  He was oriented to 
person, place and time.  He was aware of an upcoming 
appointment for audiology exam and the current date.  He 
could recall 2/3 objects after several minutes.  He admitted 
at times to not paying attention on purpose and tuning people 
out.  He did not appear to have any significant short or 
long-term memory impairment.  The examiner offered diagnoses 
of chronic, delayed onset PTSD, depressive disorder not 
otherwise specified, and alcohol dependency.  He was provided 
a GAF score of 55 for PTSD, and a GAF score of 50 for 
depressive disorder not otherwise specified.  The examiner 
also provided the following opinion:

It is recommended that this veteran be rated as 
competent for VA purposes.  Regarding request for 
BVA remand, the last C&P exam was reviewed as 
requested in the #2507 dated August 2002.  The 
examiner opines that the depressive disorder 
cannot be clearly connected to PTSD because of 
the chronic alcohol abuse.  The effects of 
alcohol interfere with serotonin which 
contributes to depressed mood.  Also, the effects 
of alcohol interfere with medication 
effectiveness and adherence to medication.  
Furthermore, the use of alcohol prevents one from 
learning more adaptive coping mechanisms and 
interferes with relationships which further 
decreases self-worth and contributes to symptoms 
which appear to be chronic are related to chronic 
alcohol use.  He has not complied with his past 
treatment to assist him in managing these 
symptoms as noted in the last psychiatric note in 
01/04.  The actual effects of PTSD which would 
contribute independently to social and 
occupational dysfunction would be avoidance of 
crowds, hypervigilance, estrangement from others 
and some impact from distressing recollections or 
nightmares.  The symptoms that would overlap with 
depressed mood would be concentration decline, 
sleep impairment, social withdrawal and 
anhedonia.  The impact of PTSD alone would be in 
the moderate range of social and occupational 
dysfunction.

The veteran's PTSD has been rated as 30 percent disabling 
under Diagnostic Code 9411.  This rating represents 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversational normal), due to depressed mood, anxiety, 
suspiciousness, panic attacks (weekly of less often), chronic 
sleep impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130 Diagnostic 
Code 9411 (2005).

A 50 percent  rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas such as work, 
family relations, judgment, thinking, or mood, due to such 
items as: suicidal ideation; obsessional rituals which 
interfere with routine activity; speech intermittently 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances and 
inability to establish and maintain effective relationships.

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266 (1996) citing Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed. 1994) (DSM- IV).  Rating agencies are 
charged with the responsibility of being thoroughly familiar 
with DSM- IV in order to apply the general rating criteria 
for rating mental disorders.  38 C.F.R. § 4.130 (2005).

A GAF of 40 is defined as "some impairment in reality 
testing or communication (e.g., speech illogical, obscure, or 
irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing school)."  A GAF of 50 is 
defined as "serious symptoms (e.g., suicidal ideations, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  A 
GAF of 60 is defined as "moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers)."

The preponderance of the evidence in this case demonstrates 
that the veteran's PTSD is primarily manifested by avoidance 
of crowds, hypervigilance, estrangement from others, 
distressing recollections or nightmares, depressed mood, 
concentration decline, sleep impairment, social withdrawal 
and anhedonia that results in moderately disabling social and 
occupational impairment.  The mental status examinations have 
demonstrated no significant impairment of memory, thought 
content, orientation, self-care or interference with routine 
behavior.  He does not endorse psychotic symptoms.  The 
assessments of his psychological, social, and occupational 
functioning have ranged from serious to moderate in degree.  
The Board places the greatest probative weight upon the 
August 2005 evaluation that, based upon review of the claims 
folder, attributed a GAF score of 55 due to PTSD symptoms.  
That examiner concluded that the impact of PTSD alone would 
be in the moderate range of social and occupational 
dysfunction.

The symptoms recited in the rating criteria for mental 
disorders are not intended to constitute an exhaustive list 
but rather serve as samples of the type and degree or the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In 
this case, the veteran's PTSD does result in social and 
occupational impairment, but the veteran also concedes that 
his PTSD symptoms do not significantly interfere with his 
ability to perform house painting work and that he has not 
lost any work due to PTSD symptoms.  Given the absence of 
significant impairment of memory, thought content, 
orientation, self-care or interference with routine behavior, 
the preponderance of the evidence demonstrates that the 
effects of the veteran's PTSD has resulted in no more than 
moderate impairment of social and occupational functioning 
for any time during the appeal period.  In so holding, the 
Board has deemed the veteran as competent to describe his 
PTSD symptoms.  His report of symptoms and clinical findings, 
however, do not support an increased rating under the 
criteria of Diagnostic Code 9411.  As the preponderance of 
the evidence weighs against his claim, the benefit of the 
doubt rule is not for application.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 4.3 (2005).

II.  Tinnitus

The veteran requested a higher rating for tinnitus, 
specifically a 10 percent evaluation for each ear.  He filed 
his claim for an increased rating in June 2002.  The criteria 
for evaluating tinnitus, Diagnostic Code (DC) 6260, have been 
revised during the appeal period.  The old and new versions 
did not substantively change as the criteria provide for a 
maximum 10 percent rating for tinnitus.  38 C.F.R. §4.87, 
Diagnostic Code 6260 (2002-2005).  See 68 Fed. Reg. 25,823 
(May 14, 2003).

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 452 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus effective 
to the date of claim.  38 C.F.R. §4.87, Diagnostic Code 6260 
(2001-2005).  As there is no legal basis upon which to award 
separate schedular evaluations for tinnitus in each ear, the 
veteran's appeal must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).



III.  Hearing loss

The basis for evaluating defective hearing is the impairment 
of auditory acuity as measured by puretone threshold averages 
within the range of 1000 to 4000 Hertz and speech 
discrimination using the Maryland CNC word recognition test.  
38 C.F.R. § 4.85 (2005).  Puretone threshold averages are 
derived by dividing the sum of the puretone thresholds at 
1000, 2000, 3000 and 4000 Hertz by four.  Id.  The puretone 
threshold averages and the Maryland CNC test scores are given 
a numeric designation which is then used to determine the 
current level of disability based upon a pre-designated 
schedule.  See Tables VI and VII in 38 C.F.R. § 4.85 (2005).  
Under these criteria, the assignment of a disability rating 
is a "mechanical" process of comparing the audiometric 
evaluation to the numeric designations in the rating 
schedule.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1993).

The veteran's August 2005 VA audiometric examination showed 
mild to profound hearing loss in the right ear measured by 
puretone thresholds of 40, 55, 75 and 90 decibels at 1000, 
2000, 3000 and 4000 Hertz, respectively.  He has mild to 
severe sensorineural hearing loss in the left ear measured by 
puretone thresholds of 35, 55, 65 and 70 decibels at 1000, 
2000, 3000 and 4000 Hertz, respectively.  He had speech 
recognition of 76% for the right ear and 84% for the left 
ear.  His previous VA audiometric examination in August 2002 
measured right ear puretone thresholds of 15, 45, 65 and 85 
decibels, as well as left ear puretone thresholds of 15, 45, 
55 and 65 decibels, at 1000, 2000, 3000 and 4000 Hertz, 
respectively.  He had speech recognition of 94% for the right 
ear and 96% for the left ear.  

The veteran's right ear hearing impairment is measured by a 
puretone threshold average of 66.25 decibels with speech 
recognition of 76%.  This corresponds to a numeric 
designation of "IV" under Table VI.  38 C.F.R. § 4.85 
(2005).  His left ear hearing impairment is measured by a 
puretone threshold average of 56.25 decibels with speech 
recognition of 84%.  This corresponds to a numeric 
designation of "II" under Table VI.  Id.  These combined 
numeric designations result in a rating of a noncompensable 
rating under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table 
VII (2005).  Accordingly, the Board finds that the evidence 
of record preponderates against a compensable rating for 
bilateral sensorineural hearing loss.

In so concluding, the Board notes that the provisions 
allowing special consideration to cases of exceptional 
patterns of hearing impairment are not for application.  See 
38 C.F.R. § 4.86 (2005).  In this respect, the veteran does 
not manifest puretone thresholds of 55 decibels or more in 
each of the specified frequencies (1000, 2000, 3000 and 4000 
hertz) in either ear.  See 38 C.F.R. § 4.86(a) (2005).  
Additionally, his puretone threshold in either ear is not 70 
decibels or more at 2000 hertz.  See 38 C.F.R. § 4.86(b) 
(2005).  The Board has considered the veteran's descriptions 
of his bilateral hearing loss disability such as difficulty 
in understanding speech in a crowded room, but notes that the 
most probative evidence concerning the level of severity 
consists of the audiometric testing results of record.  See 
Lendenmann, 3 Vet. App. at 349.  The benefit of the doubt 
rule is not for application as the preponderance of the 
evidence is against the claim.  Ortiz v. Principi, 274 F. 3d. 
1361, 1365 (Fed. Cir. 2001).

IV.  TDIU

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, that 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70% or more.  38 
C.F.R. §§ 3.340, 3.341, 4.16 (2005).  For TDIU purposes, 
marginal employment is not to be considered substantially 
gainful employment.  38 C.F.R. § 4.17 (2005).  Factors to be 
considered, however, will include the veteran's employment 
history, educational attainment and vocational experience.  
38 C.F.R. § 4.16 (2005).

The veteran holds a 30 percent for service connected PTSD, a 
10 percent rating for tinnitus, and a noncompensable rating 
for service connected bilateral hearing loss.  He has a 
combined 40 percent rating for service connected disability.  
Under VA regulations, his combined 40 percent rating does not 
meet the schedular criteria to render him eligible for 
consideration of a TDIU rating under 38 C.F.R. § 4.16(a).  
See 38 C.F.R. § 4.25, TABLE I (2005).

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2005).  
Rating boards are required to submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a).  Id.  The CAVC has clarified that, where a claimant 
does not meet the schedular requirements of 4.16(a), the 
Board has no authority to assign a TDIU rating under 4.16(b) 
and may only refer the claim to the C&P Director for 
extraschedular consideration.  Bowling v. Principi, 15 Vet. 
App. 1 (2001). 

An assessment for extra-schedular referral requires 
consideration of the veteran's service-connected disability, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  38 C.F.R. 
§ 4.16(b) (2005).  The veteran's age and effects of non-
service connected disability, however, are not factors for 
consideration.  38 C.F.R. §§ 3.341(a), 4.19 (2005).  The 
issue at hand involves a determination as to whether there 
are circumstances in this case, apart from the non-service-
connected conditions and advancing age, that would justify a 
total disability rating based on unemployability.  Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).  The Board must determine 
if there is some service connected factor outside the norm 
which places the veteran in a different position than other 
veterans with a 40% combined disability rating.  Id.  The 
fact that the veteran is unemployed or has difficulty 
obtaining employment is not enough as a schedular rating 
provides recognition of such.  Id.  Rather, the veteran need 
only be capable of performing the physical and mental acts 
required by employment.  Id.  The schedular criteria 
contemplate compensating a veteran for considerable loss of 
working time from exacerbations proportionate to the severity 
of the disability.  See 38 C.F.R. § 4.1 (2005).

The veteran has completed a high school education, and has 
approximately 11/2 years of study at Florida A&M community 
college.  His occupational experience includes being a 
caretaker for rental properties, a house painter, a printer 
assistant and a bartender.  He has also performed clothes 
alterations.  He has been awarded SSA disability benefits 
presumably on the basis of his PTSD symptoms.  Evidence 
before SSA included the 1998 evaluation by Dr. Brown 
assigning a GAF score of 50 and recommending that the veteran 
be deemed incapable of working a full-time job due to 
psychiatric impairments.  However, also before SSA included 
the evaluation by Dr. Dietrich finding that the veteran may 
be employable in an occupation allowing for independence, few 
interpersonal demands and lack of need for concentrated 
intellectual effort.  Dr. Cormier found no significant 
psychological functional impairments.  The veteran reported 
to a VA examiner in August 2005 that his PTSD did not cause 
any specific difficulties in performing house painting, and 
that he had not lost any jobs due to PTSD only.  He had been 
working contracting jobs "every now and then" to supplement 
his income.  The examiner found the veteran's PTSD symptoms 
to have caused moderate, and not total, occupational 
dysfunction.  There is no competent evidence that his hearing 
loss and tinnitus disabilities have rendered him 
unemployable.

The preponderance of the evidence establishes that the 
veteran's service connected disabilities do not preclude him 
from performing substantially gainful employment consistent 
with his educational and vocational experiences.  He has 
indicated obtaining employment as an independent worker 
performing house painting with no interference on his 
performance abilities due to his PTSD.  He has not alleged 
that his tinnitus and hearing loss have significantly 
interfered with his ability to paint houses.  There is also 
no evidence which suggests that, even when considering his 
limitations and exacerbations, that some factor exists which 
takes his case outside the realm of the usual so as to render 
impracticable his 40% schedular rating.  His 40% rating 
contemplates loss of working time due to exacerbations, see 
38 C.F.R. § 4.1, and he has not required any hospitalizations 
due to his service connected disabilities.  See 38 C.F.R. 
§ 3.321(b) (2005). 

Accordingly, the Board finds that the preponderance of the 
evidence is against a finding that the veteran is 
unemployable due to his service connected disabilities.  The 
Board finds that the allegations of unemployability provided 
by the veteran are neither persuasive nor supportable when 
viewed in light of the competent evidence of record.  See 
38 C.F.R. § 3.159(a) (2005).  The benefit of the doubt rule 
is not for application.  38 U.S.C.A. § 5107(b) (West 2002).  
Thus, the Board finds that no basis exists to warrant 
referral of the claim to the Director, Compensation and 
Pension Service for extraschedular consideration.  Bowling, 
15 Vet. App. 1 (2001).

V.  Duty to assist and provide notice

In reaching this determination, the Board has carefully 
reviewed the record to ensure compliance with VA's statutory 
and regulatory notice and assistance requirements.  
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002).

Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.  A notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  This "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  Id.  The Pelegrini II Court also 
held that the language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) require that a notice be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.

RO letters dated August 2002, January 2004 and September 2005 
satisfied elements (1), (2) and (3) by notifying him of the 
types of evidence and/or information necessary to 
substantiate his claims, and the relative duties on the part 
of himself and VA in developing his claims.  The rating 
decision on appeal, the statement of the case (SOC), and 
supplemental statements of the case (SSOC) provided him with 
specific information as to why his claims were being denied, 
and of the evidence that was lacking.  There was substantial 
compliance with element (4) in the August 2002 and January 
2004 letters as he was advised to either request RO 
assistance in obtaining the relevant evidence or to submit 
such evidence directly to the RO.  He was also provided the 
full cite for 38 C.F.R. § 3.159(b) in the November 2003 SOC.  
The September 2005 RO letter specifically advised the veteran 
"If you have any evidence in your possession that pertains 
to your claim, please send it to us."  (emphasis original).

The statute and regulations regarding notice require that a 
claimant be given the required information prior to VA's 
decision on the claim, and in a form that enables a claimant 
to understand the process, the information needed, and who is 
responsible for obtaining that information.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  However, in 
circumstances where such notice was not provided, the focus 
must be directed as to whether the timing defect has resulted 
in harmful error to the claimant.  Id.  See generally 
38 C.F.R. § 20.1102 (2005) (error or defect in any decision 
by the Board that does not affect the merits of the issue or 
the substantive rights of the appellant shall be considered 
harmless and not a basis for vacating or reversing such 
determination).

There has been full compliance with the four notice content 
requirements, and any error in not providing a single notice 
to the veteran covering all content requirements prior to the 
initial adjudication of the claims constitutes harmless error 
in this case.  See, e.g., 38 C.F.R. § 20.1102 (2005).  The 
claim has been readjudicated since compliant notice has been 
sent, and there has been no showing or argument that a notice 
deficiency both exists and has resulted in prejudicial error 
to the veteran.  Any notice deficiency that may have occurred 
by not providing the veteran a single content compliant 
notice has resulted in harmless error.  38 C.F.R. § 20.1102 
(2005).  A uniform rating has been in effect during the 
appeal period, and no prejudice has occurred by not informing 
him notice of the evidence and information necessary to 
establish an effective date of award.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  A notice compliant 
letter is not required for the claim for a rating in excess 
of 10% for tinnitus as the law, and not the underlying facts 
or development of the facts, are dispositive of the claim.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).

Any further notice to the appellant would only result in a 
delay in adjudicating the claims without any additional 
benefit accruing to him.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
further consideration of the claims for further notice poses 
no prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. at 394; VAOPGCPREC 16-92 (July 24, 1992).

VA also has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2005).  The RO obtained service 
medical records as well as VA clinic records identified as 
relevant to the claims on appeal.  The RO also obtained 
medical and legal documents pertaining to the veteran's award 
of disability benefits by SSA.  Medical examinations have 
been provided to the veteran during the appeal period, to 
include examinations ordered by the Board.  VA examination 
reports dated August 2005 were based upon review of the 
claims folder and contain all necessary findings to 
adjudicate the claims.  The evidence and information of 
record, in its totality, provides the necessary information 
to decide the case, and there is no reasonable possibility 
that any further assistance to the appellant would be capable 
of substantiating his claims.




ORDER

A rating in excess of 30 percent for PTSD is denied.

A rating in excess of 10 percent for tinnitus is denied.

A compensable rating for bilateral hearing loss is denied.

A claim of entitlement to TDIU is denied.



____________________________________________
C. W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


